DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 44-67 are pending as amended 3/4/20, and are considered herein.

Specification
	The specification is objected to.
	The first paragraph, as amended 3/10/20, fails to provide the parent application in the priority, and the present status of the ‘066 patent.

Drawings
	For clarity of record, the drawings of 3/4/20 are accepted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 44 be found allowable, claims 45-49, 54, 55, and 57 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
Claim 1 is drawn to a microbubble population with an ability stably bind oligonucleotides of a size range.  The rejected claims modify the coding sequences of these oligonucleotides, but they are not required to be present in the microbubble population, and nothing of record evidences that the sequence of the nucleotides have any influence on the composition of microbubbles claimed.  Thus, despite a slight difference in wording, these claims have substantially the same scope.

Applicant is advised that should claim 53 be found allowable, claim59 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 53 adds at least one of VCAM-1, ICAM-1 and a selectin, to the microbubble population claimed.  Claim 59 requires that the protein(s) added, bind to a cancer cell.  However, each member of this Markush of proteins, already bind to one cancer cell or another.  Thus, despite a slight difference in wording, these claims have substantially the same scope.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-50 and 52-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for microbubbles of contrast agent and DSEPC, DSPC and PEG-40 at a ratio of 7:14:1, respectively, and a diameter of 1.9-2.3 micrometers, does not reasonably provide enablement for any combination of lipids, or the use of other compounds, e.g., polymers or proteins, instead of the lipids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad for the composition of the microbubbles, not being limited in the broad claims, and containing DSEPC, DSPC, and PEG-40 in Claim 50, at a ratio of 7:14:1 in Claim 51.
The specification states that it is generally understood in the art, that increasing the cationic nature of the microbubble surface will increase DNA binding, but no extensive study is available for determining proper lipid ratios has been available, and even more importantly, most known microbubbles do not bind DNA efficiently (p. 23, last paragraph).  Thus, we see that, at best, the known art did not bind efficiently, which is the purpose of the claims, and further, the prior art did not utilize bubbles in the size range required of 1.9-2.3 micrometers.  The prior art is relatively silent on the influence of size on carrying capacity, but logic would be that what matters is surface area, as that is where the nucleic acids bind.
Importantly, Applicant’s demonstration is of 2 microbubbles: one of DSEPC, DSPC, and PEG-40, and the second substitutes DOTAP for the DSEPC, thereby increasing the net positive charge on the microbubbles.  (DOTAP is cationic, while DSEPC is zwitterionic).  Thus, presumptively, it would be expected to bind the nucleic acids better, yet the experimental results indicates worse binding of the nucleic acid (e.g., Example I and Figure 7).  This is in contradiction with the art and Applicant’s own disclosure.  Applicant’s own disclosure of a need for systematic approach to determine proper lipid ratios also contributes to a situation where the artisan would not understand what is happening.  If the ratio is important, and we do not know the parameters, and the sole substitution made for a limited set of lipids, in specific ratios, influences the binding so drastically as to be contradictory to standard understanding of the ionic attraction of nucleic acids to cationic charges, it is very clear the Artisan would not understand what other combinations of lipids (of which there exist many thousands) and their ratios (which may be modified to any ratios, including the one given for the three lipids used in each microbubble example), lead to a lack of predictability to the artisan whether any specific lipids, in any specific ratio will actually bind to the nucleic acids.
Thus, the Artisan would have to experiment to determine which lipids, in which ratios, provide for binding the nucleic acids stably as presently claimed.
This experimentation is considered undue as it amounts to such experimentation as is required to enable the vast scope of the claims.

Claims Free of the Art
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1631